In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                   No. 07-17-00223-CV


                       RICHARD A. DUNSMORE, APPELLANT

                                           V.

 THE OFFICE OF STATE COUNSEL FOR OFFENDERS AND RUDOLPH BROTHERS,
                   JR., DIRECTOR OF SCFO, APPELLEES

                          On Appeal from the 154th District Court
                                  Lamb County, Texas
              Trial Court No. DCV-19672-17, Honorable Felix Klein, Presiding

                                     July 26, 2017

                           MEMORANDUM OPINION
                  Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

      Appellant, Richard A. Dunsmore, appearing pro se, attempts to appeal an order

granting appellees’ motion to transfer venue from Lamb County to Brazoria County.

Questioning whether we had jurisdiction, we notified Dunsmore by letter that it did not

appear that a final judgment or appealable order had been entered in this case and

directed him to show grounds for continuing the appeal or the appeal would be

dismissed for want of jurisdiction. See TEX. R. APP. P. 42.3(a). Dunsmore has filed a

response asserting that we have jurisdiction to review the order under sections 15.003
and 15.064(b) of the Texas Civil Practice and Remedies Code and a motion for

appointment of appellate counsel. We deny the motion and dismiss the appeal for want

of jurisdiction.

       Generally, appellate courts only have jurisdiction to review final judgments. See

Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). A judgment is final for

purposes of appeal if it disposes of all pending parties and claims.       Id. We have

jurisdiction to consider immediate appeals of interlocutory orders only if a statute

explicitly provides appellate jurisdiction.   Stary v. DeBord, 967 S.W.2d 352, 352-53

(Tex. 1998).

       Here, the trial court’s order transferring venue is neither a final judgment, as it

does not dispose of all parties and claims, nor an appealable order. See TEX. CIV.

PRAC. & REM. CODE ANN. § 15.064(a) (West 2017) (“No interlocutory appeal shall lie

from the [trial court’s] determination [of venue].”); TEX. R. CIV. P. 87(6).    Although

Dunsmore argues that sections 15.003 and 15.064(b) permit an interlocutory appeal,

§ 15.003 does not apply to this case and § 15.064(b) does not authorize an immediate

appeal from the order. Section 15.003 concerns venue in suits with multiple plaintiffs.

See TEX. CIV. PRAC. & REM. CODE ANN. § 15.003 (West 2017). It requires that each

plaintiff independently establish proper venue, or the other items therein prescribed, and

allows an interlocutory appeal from the trial court’s determination of these issues. Id.

Because Dunsmore is the only plaintiff in this suit, this venue provision is inapplicable.

Section 15.064(b) addresses the appeal of other venue determinations. It does not

authorize an interlocutory appeal, but instead provides that “on appeal from the trial on

the merits,” the appellate court shall consider the entire record in determining whether



                                              2
venue was proper and that improper venue is reversible error. See TEX. CIV. PRAC. &

REM. CODE ANN. § 15.064(b) (emphasis added).

      Finding no statutory authority allowing immediate appeal, we lack jurisdiction to

review and must dismiss the appeal.

      Accordingly, we deny Dunsmore’s motion for appointment of appellate counsel

and dismiss the appeal for want of jurisdiction. TEX. R. APP. P. 42.3(a).



                                                              Per Curiam




                                            3